Citation Nr: 0808361	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  07-22 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for residuals of shell fragment wounds, right 
knee with hypertrophic arthritis.

2.  Entitlement to an increased disability rating in excess 
of 10 percent for residuals of shell fragment wounds, left 
knee arthritis with limited flexion.

3.  Entitlement to an increased disability rating in excess 
of 10 percent for residuals of shell fragment wounds, left 
knee arthritis with limited extension.

4.  Entitlement to service connection for bilateral leg 
disorders (claimed as bilateral hip, ankle and foot 
disorders), including secondary to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

At the January 2007 Travel Board hearing, the Board granted a 
motion to advance this case on the docket for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

 
FINDINGS OF FACT

1.  The veteran's residuals of shell fragment wounds, right 
knee with hypertrophic arthritis, is manifested by 
tricompartmental osteoarthritis, with joint effusion and no 
retained shell fragments; range of motion, on active and 
passive testing, from 0 degrees extension to 150 degrees of 
flexion; no increase in pain or decrease in range of motion 
with repetitive motion testing; no ligamentous instability; 
and complaints of pain, stiffness, weakness, and 
fatigability.  

2.  The veteran's residuals of shell fragment wounds, left 
knee arthritis with limited flexion and extension, is 
manifested by tricompartmental osteoarthritis, with joint 
effusion and no retained shell fragments; range of motion, on 
active and passive testing, from 0 degrees extension to 150 
degrees of flexion; no increase in pain or decrease in range 
of motion with repetitive motion testing; no ligamentous 
instability; and complaints of pain, stiffness, weakness, and 
fatigability.  

3.  The veteran's current bilateral ankle and leg pain, 
onychomycosis, and hyperkeratotic heels (claimed as bilateral 
hip, ankle and foot disorders) were not manifested until many 
years after service and are not shown by the evidence of 
record to be related to his active duty service, or causally 
related to or otherwise aggravated by his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of shell fragment wounds, right knee 
with hypertrophic arthritis, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of shell fragment wounds, left knee 
arthritis with limited flexion, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5260 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for residuals of shell fragment wounds, left knee 
arthritis with limited extension, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5261 (2007).

4.  A chronic leg disorder (claimed as bilateral hip, ankle 
and foot disorders) was not incurred in, or aggravated by, 
active military service, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Prior to the initial adjudication of the issues on 
appeal herein, the RO's October 2006 letter advised the 
veteran of the foregoing elements of the notice requirements 
as they related to his claims for service connection and for 
increased disability ratings.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  

As for his increased-compensation claims, § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008).  The RO's October 
2006 letter advised the veteran of the foregoing elements.  
The letter also requested that the veteran provide any 
evidence in his possession that pertained to his claims.  38 
C.F.R. § 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  As for his increased disability 
rating claims, the veteran has been provided with a 
contemporaneous VA examination to determine the severity of 
these conditions.  As for his service connection claim, there 
is no competent evidence of record suggesting a link between 
any of his current conditions and his active duty service or 
his service-connected disabilities.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

A.  Claims for Increased Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Historically, the veteran served on active duty in the Army 
from April 1951 to January 1953.  In March 1953, the RO 
issued a rating decision which granted service connection at 
a 20 percent initial disability rating for shell fragment 
wound scars of the knees with hypertrophic arthritis of the 
knees, bilaterally, effective from January 1953.  In July 
1956, the RO issued a rating decision which reduced the 
disability rating assigned to this condition from 20 percent 
to 10 percent, effective from September 1956.

In August 2000, the RO issued a rating decision which 
discontinued the previously assigned disability rating for 
the veteran's bilateral knee disorders, and assigned separate 
disability ratings of 10 percent for residuals of shell 
fragment wounds, to the right and left knees, with 
hypertrophic arthritis, effective from June 1999.  In June 
2005, the RO issued a rating decision which assigned separate 
10 percent disability ratings for residuals of shell fragment 
wounds, left knee arthritis with limited flexion, and 
residuals of shell fragment wounds, left knee arthritis with 
limited extension, effective from November 2004.
   
In September 2006, the veteran filed his present claim 
seeking increased disability ratings for his service-
connected bilateral knee disorders, as well as a claim for 
service connection for bilateral leg disorders (claimed as 
bilateral hip, ankle and foot disorders), to include being 
secondary to his service-connected disabilities.


In December 2007, a hearing was conducted before the Board at 
the RO.  At the hearing, the veteran testified that his 
service-connected bilateral knee disorders were manifested by 
pain, stiffness, weakness, and fatigability.  He indicated 
that his left knee was worse than his right.  He also 
indicated that he frequently took pain medication for these 
conditions, and that he was only able to walk for 
approximately 100 feet, after which he had to slow down or 
stop.

A. Residuals of Shell Fragment Wounds, Right Knee with 
Hypertrophic Arthritis

The veteran's 10 percent disability evaluation for his 
service-connected residuals of shell fragment wounds, right 
knee with hypertrophic arthritis, contemplates arthritis 
without a compensable limitation of knee motion.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2007).  
Diagnostic Code 5010 directs that arthritis due to trauma, 
substantiated by x-ray evidence, is rated as degenerative 
arthritis.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Limitation of leg flexion warrants a noncompensable rating if 
limited to 60 degrees, a 10 percent rating if limited to 45 
degrees, a 20 percent rating if limited to 30 degrees, and a 
maximum 30 percent rating if limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of leg extension warrants a noncompensable rating 
if limited to five degrees, a 10 percent rating if limited to 
10 degrees, a 20 percent rating if limited to 15 degrees, a 
30 percent rating if limited to 20 degrees, a 40 percent 
rating if limited to 30 degrees, and a maximum 50 percent 
rating if limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007); see also 38 C.F.R. § 4.71, Plate 
II (2007) (showing normal leg flexion and extension as 
between 0 degrees and 140 degrees).

A December 2006 treatment report noted the veteran's reports 
of bilateral knee and ankle pain.  Physical examination 
revealed that the veteran was morbidly obese, weighing 364 
pounds and standing 5 foot 9 inches tall.  Physical 
examination of the knees revealed no swelling.  There was 
pain with patellofemoral compression, bilaterally, and some 
tenderness along the medial and lateral femoral condyles.  
X-ray examination of the veteran's knees revealed minimal 
degenerative changes.  The report concluded with an 
assessment of morbidly obese gentleman with pain control 
issues and minimal degenerative changes of the bilateral 
knees.  

On his most recent VA examination for joints, performed in 
January 2007, the veteran reported complaints of pain, 
weakness, fatigability, and instability in both of his knees.  
He reported that he was able to ambulate approximately 50 
feet with a walker, but then must stop secondary to pain.  
Physical examination of the right knee revealed no evidence 
of pain on palpation, swelling, or erythema.  The report 
noted that the veteran was grossly obese and that this 
condition made the examination difficult.  Range of motion 
testing of the right knee, on active and passive motion, 
revealed flexion to 150 degrees and extension to 0 degrees.  
The veteran reported complaints of on motion.  There was no 
increase in pain or decrease in range of motion with 
repetitive motion testing.  X-ray examination of the right 
knee revealed tricompartmental osteoarthritis, joint 
effusion, and no radiopaque foreign bodies (retained pieces 
of shrapnel).  The report concluded with a diagnosis of right 
knee pain.

This range of motion, applied to Diagnostic Codes 5260 and 
5261, used in rating a limitation of motion of the leg, 
results in a noncompensable disability rating.  Accordingly, 
a disability rating in excess of 10 percent for a right knee 
disorder is not warranted.  


The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But right knee ankylosis, instability, and 
subluxations were not shown by the evidence of record.  
38 C.F.R. § 4.71a, Diagnostic Code 5256, 5257 (2007).  The 
January 2007 VA examination found no evidence of instability 
to the anterior and posterior cruciate ligaments, and no 
evidence of instability at the medial and lateral collateral 
ligaments.  McMurray's testing was also negative.  

Because there was no instability of the right knee, a 
separate evaluation is not warranted for both arthritis and 
instability of the knee.  See VAOPGCPREC 23-97; 62 Fed. Reg. 
63604 (1997) (arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating is based upon additional 
disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is x-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59).  

In addition, there is no evidence of dislocation or removal 
of semilunar cartilage, impairment of the tibia or fibula, or 
genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5258, 5259, 5262, 5263 (2007).  Accordingly, an evaluation in 
excess of 10 percent is not warranted under alternative 
diagnostic codes.  

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 10 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (2007).  While the Board 
recognizes the veteran's complaints of right knee pain and 
weakness, the January 2007 VA examination report found no 
increase in pain or decrease in range of motion with 
repetitive motion testing.  Moreover, the veteran has been 
shown to have a substantial and noncompensable range of 
motion in the right knee, from 0 degrees extension to 150 
degrees of flexion.  Accordingly, the functional limitation 
exhibited by his right knee does not rise to the level of 
warranting a rating in excess of 10 percent.  38 C.F.R. 
§§ 5260, 5261.  Thus, the Board finds that there is no 
additional functional loss not contemplated in the 10 percent 
disability rating currently assigned and an increased 
evaluation on this basis is not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(finding the Board may only consider the specific factors as 
are enumerated in the applicable rating criteria).  

B.  Residuals of Shell Fragment Wounds, Left Knee Arthritis 
with Limited Flexion

The RO has assigned a separate 10 percent disability rating 
for residuals of shell fragment wounds, left knee arthritis 
with limited flexion.  The veteran is seeking an increased 
disability rating for this condition.

As noted above, the RO has also assigned a separate 
disability rating for the limited extension exhibited by the 
veteran's left knee disorder.  This aspect of the veteran's 
disability will be addressed separately below.  

The veteran's 10 percent disability evaluation for his 
service-connected residuals of shell fragment wounds, left 
knee arthritis with limited flexion, contemplates arthritis 
with a compensable limitation of knee motion in flexion.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  As noted above, 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  


Limitation of leg flexion warrants a noncompensable rating if 
limited to 60 degrees, a 10 percent rating if limited to 45 
degrees, a 20 percent rating if limited to 30 degrees, and a 
maximum 30 percent rating if limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

On his most recent VA examination for joints, performed in 
January 2007, the veteran reported complaints of pain, 
weakness, fatigability, and instability in both of his knees.  
He also reported that his ability to ambulate was limited to 
approximately fifty feet, and that he required a walker.  
Physical examination of the left knee revealed no evidence of 
pain on palpation, swelling, or erythema.  The report noted 
that the veteran was grossly obese and that made the 
examination difficult.  Range of motion testing of the left 
knee, on active and passive motion, revealed pain with 
flexion to 150 degrees and extension to 0 degrees.  There was 
no increase in pain or decrease in range of motion with 
repetitive motion testing.  
X-ray examination of the left knee revealed tricompartmental 
osteoarthritis, joint effusion, and no radiopaque foreign 
bodies (retained shrapnel).  The report concluded with a 
diagnosis of left knee pain.

A December 2006 treatment report noted the veteran's reports 
of bilateral knee and ankle pain.  Physical examination 
revealed that the veteran was morbidly obese, weighing 364 
pounds and standing 5 foot 9 inches tall.  Physical 
examination of the knees revealed no swelling.  The report 
noted a range of motion in the veteran's knee from 10 degrees 
of extension to 100 degrees of flexion, with complaints of 
pain throughout.  There was also pain with patellofemoral 
compression, bilaterally, and some tenderness along the 
medial and lateral femoral condyles.  X-ray examination of 
the veteran's knees revealed minimal degenerative changes.  
The report concluded with an assessment of morbidly obese 
gentleman with pain control issues and minimal degenerative 
changes of the bilateral knees.  

Limitation of leg flexion provides a noncompensable rating if 
flexion is limited to 60 degrees, a 10 percent rating where 
flexion is limited to 45 degrees, a 20 percent rating where 
flexion is limited to 30 degrees and a maximum 30 percent 
rating if flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  
Here, there was flexion to 100 and 150 degrees.  Thus, a 
noncompensable evaluation is warranted under Diagnostic Code 
5260 for left leg flexion.  Accordingly, a disability rating 
in excess of 10 percent for a left knee disorder is not 
warranted.  

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath, 1 Vet. App. at 595.  But left 
knee ankylosis, instability, and subluxations were not been 
shown by the evidence of record.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256, 5257.  The January 2007 VA examination 
found no evidence of instability to the anterior and 
posterior cruciate ligaments, and no evidence of instability 
at the medial and lateral collateral ligaments.  McMurray's 
testing was negative.  Because there was no instability of 
the left knee, a separate evaluation is not warranted for 
both arthritis and instability of the knee.  See VAOPGCPREC 
23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257, provided that any separate rating is based 
upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 
56704 (1998) (if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is x-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59).  

In addition, there is no evidence of dislocation or removal 
of semilunar cartilage, impairment of the tibia or fibula, or 
genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5258, 5259, 5262, 5263.  Accordingly, an evaluation in excess 
of 10 percent is not warranted under alternative diagnostic 
codes.  

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 10 percent 
rating assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, 8 Vet. App. at 206.  Factors involved in evaluating 
and rating disabilities of the joints include: weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45.  While the Board recognizes the veteran's complaints of 
left knee pain and weakness, the January 2007 VA examination 
report found no increase in pain or decrease in range of 
motion with repetitive motion testing.  Moreover, the veteran 
has been shown to have a noncompensable range of motion in 
the left knee, from 0 degrees extension to 100 to 150 degrees 
of flexion.  Accordingly, the functional limitation exhibited 
by his left knee does not rise to the level of warranting a 
rating in excess of 10 percent.  38 C.F.R. §§ 5260, 5261.  As 
noted above, the range of motion exhibited by the veteran's 
left knee during this time frame warrants a noncompensable 
disability rating under Diagnostic Codes 5260.  Thus, the 
Board finds that there is no additional functional loss not 
contemplated in the 10 percent disability rating currently 
assigned and an increased evaluation on this basis is not 
warranted.  

The Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey, 
7 Vet. App. at 208.

\C.  Residuals of Shell Fragment Wounds, Left Knee Arthritis 
with Limited Extension

As noted above, the RO has assigned a separate 10 percent 
disability rating for the veteran's service-connected 
residuals of shell fragment wounds, left knee arthritis with 
limited extension.

Limitation of leg extension is assigned a noncompensable, 10 
percent, 20 percent, 40 percent, or a 50 percent disability 
rating for leg extension limited to 5, 10, 15, 20, 30, or 45 
degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Here, range of motion testing during the veteran's 
most recent VA examination for joints, performed in January 
2007, revealed left knee extension to 0 degrees.  Moreover, 
an earlier December 2006 treatment report noted extension 
which was limited to 10 degrees.  Using the worse of these 
two measurements, the veteran's left leg extension does not 
warrant an increased disability rating in excess of the 
currently assigned 10 percent disability rating.   

As indicated above, the Board has considered other 
potentially applicable diagnostic codes.  Schafrath, 1 Vet. 
App. at 595.  However, the evidence of record demonstrates no 
left knee instability, subluxation, or ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5257.  There is also no 
evidence of record of left knee ankylosis, dislocated 
semilunar cartilage, impairment of the tibia and fibula, genu 
recurvatum, or impairment of the femur with a knee 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258, 5262, 5263, 5255.  Moreover, an evaluation in excess of 
10 percent is not permitted for removal of semilunar 
cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2007).  
Accordingly, alternative diagnostic codes do not provide for 
an evaluation in excess of 10 percent for a left knee 
disability.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 10 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 
8 Vet. App. at 206.  Factors involved in evaluating and 
rating disabilities of the joints include:  weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45.  The veteran reported left knee pain, stiffness, 
giveaway, and fatigability.  However, the limitation of 
extension shown by the veteran's left knee in his most recent 
VA examination for joints warrants a noncompensable rating.  
Accordingly, the functional limitation shown by his left knee 
is already acknowledged in the assigned rating.
  
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Massey, 7 Vet. App. at 208. 

D.  Scars to the Right and Left Knee

In considering the veteran's claims for increased disability 
ratings herein, the Board has also considered whether the 
veteran warrants separate disability ratings for his shell 
fragment wound scars to the right and left knees.  See 
generally Jones v. Principi, 18 Vet. App. 248 (2004); see 
also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
However, the veteran's treatment reports, and his most recent 
VA examination for joints, performed in January 2007, failed 
to reveal any current evidence of the scars existence or 
residuals relating thereto.  The veteran's prior VA 
examination, performed in March 2005, noted that he had well-
healed minute scars on his knees, bilaterally, with no 
retained foreign bodies.  Many years earlier, a VA physical 
examination, performed shortly after his discharge from the 
service in March 1953, noted that there were two faint one-
centimeter scars on the right knee over the patella and two 
faint similar scars over the left knee, also over the 
patella.  These scars were noted to be non-tender, 
nonadherent and appeared to be residuals of minor abrasions.

Accordingly, the veteran's shell fragment wound scars to the 
right and left knees are not shown to be deep, exceed 6 
square inches in area, cause limitation of motion, nor are 
they unstable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7805 (2007).  In the absence of such 
symptomatology, the assignment of a separate evaluation under 
the respective diagnostic codes is not in order.  See 38 
C.F.R. § 4.118.

E.  Extraschedular Rating

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  Disability ratings in excess of those currently 
assigned are provided for certain manifestations of the right 
and left knee disorders, but the medical evidence reflects 
that those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture.  From the time he filed his claim, the 
veteran had not required hospitalization and marked 
interference of employment due solely to his right and left 
knee disorders has not been shown.  Accordingly, the Board 
finds that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b).

II.  Service Connection Claim

The veteran is seeking service connection for bilateral leg 
disorders (claimed as bilateral hip, ankle and foot 
disorders).  He attributes these conditions to his active 
duty military service.  In the alternative, he contends that 
he has developed these conditions secondary to service-
connected disabilities.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).

The Board acknowledges that the veteran's statements are 
competent evidence about what he experienced; for example, 
his statements are competent evidence that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency of evidence, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The veteran is seeking service connection for bilateral leg 
disorders, claimed as bilateral hip, ankle, and foot 
disorders.  Specifically, the veteran claims that his ankles 
and hips were injured as a result of an inservice explosion.  
He claims that this incident has resulted in weakness in his 
bilateral hips and ankles.

Historically, the veteran's served on active duty in the Army 
from April 1951 to January 1953.  A review of his report of 
separation, Form DD 214, reveals that he was awarded a Purple 
Heart and a Combat Infantryman's Badge.  Accordingly, the 
Board finds the veteran's statements regarding his claimed 
inservice injuries to be credible.  See 38 U.S.C.A. § 1154(b) 
(West 2002) (for combat veterans, VA accepts satisfactory lay 
evidence of service incurrence if consistent with the 
circumstances and conditions of service); 38 C.F.R. § 
3.303(b).

A review of the available service medical records was silent 
as to any complaints or diagnoses of any chronic disorder of 
the hips, ankles, or feet.  The veteran's report of 
separation, performed in January 1952, noted shell fragment 
wounds to the left and right knees.  Physical examination 
revealed that the veteran's lower extremities and feet were 
normal.

Post service medical treatment reports revealed treatment for 
bilateral ankle and leg pain, onychomycosis, and 
hyperkeratotic heels.  After reviewing the veteran's claims 
folders, the Board finds that there is no objective evidence 
that any of these conditions were present during his military 
service or for many years thereafter.  

Following his discharge from the service, the first post 
service treatment for any of the conditions claimed on appeal 
is not shown for over forty years.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Most importantly, there is no evidence linking the veteran's 
current bilateral ankle and leg pain, onychomycosis, and 
hyperkeratotic heels to his military service.  Finally, there 
is no competent evidence suggesting that these conditions 
were caused or aggravated by his service-connected 
disabilities.  
 
As for the veteran's current complaints of pain in the ankles 
and knees, the United States Court of Appeals for Veterans 
Claims has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Without a disability, there can 
be no entitlement to compensation.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

While the Board accepts the veteran's contentions regarding 
his claimed inservice injury to his hips and ankles, he does 
not have the medical expertise to associate his currently 
conditions to his military service or to any incident 
therein.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of medical evidence that the claimed 
conditions are related to the veteran's military service or 
were caused or aggravated by a service-connected disability, 
the preponderance of the evidence is against the veteran's 
claim for service connection.  As such, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased disability rating in excess of 10 percent for 
residuals of shell fragment wounds, right knee with 
hypertrophic arthritis, is denied.

An increased disability rating in excess of 10 percent for 
residuals of shell fragment wounds, left knee arthritis with 
limited flexion, is denied.

An increased disability rating in excess of 10 percent for 
residuals of shell fragment wounds, left knee arthritis with 
limited extension, is denied.

Service connection for bilateral leg disorders (claimed as 
bilateral hip, ankle and foot disorders), including secondary 
to service-connected disabilities, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


